Exhibit 10.13

Sale and Purchase Agreement

by and between

BASF Aktiengesellschaft

- hereinafter also referred to as “Seller” -

and

AMVAC Chemical Corporation

- hereinafter also referred to as “Purchaser” –

 

1 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Preamble

WHEREAS, Seller is a company duly organized and existing under the laws of the
Federal Republic of Germany, located at 67056 Ludwigshafen, Germany;

WHEREAS, Purchaser is a company duly organized and existing under the laws of
California, located at 4695 MacArthur Court, Suite 1250, Newport Beach, CA
92660;

WHEREAS, Seller wishes to sell, and to cause its Affiliates to sell, its Product
Line (as further defined herein), each of them owning certain assets and rights
as set forth in this Agreement, to Purchaser, and Purchaser wishes to purchase
these assets and rights from Seller and its Affiliates, upon the terms and
subject to the conditions set forth in this Agreement;

WHEREAS, notwithstanding use of the term Product Line, Purchaser is treating
this as an acquisition of assets for the purposes of EITF 98-3.

NOW, THEREFORE, the Parties agree as follows:

Article 1

Definitions

 

Affiliate

  

Affiliate means with respect to any person, a corporation, partnership,
association or other business entity of which (i) if a corporation, a majority
of the total voting power of shares or stock entitled to vote at a general
meeting (i.e. a shareholders’ meeting) (without regard to the occurrence of any
contingency) is at the time owned or controlled, directly or indirectly, by that
person or one or more of the other Affiliates of that person or a combination
thereof, or (ii) if a partnership, association or other business entity, a
majority of the

 

2 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

  

partnership or other similar ownership interests thereof is at the time owned or
controlled, directly or indirectly, by that person or one or more Affiliates of
that person or a combination thereof. For purposes hereof, a person or persons
shall be deemed to have a majority interest in a partnership, association or
other business entity if such person or persons control the managing board or
the general partner of such partnership, association or business entity.

Agreement

  

means this Sale and Purchase Agreement, including all Exhibits, amendments,
schedules and attachments hereto.

Assets

  

means the tangible and intangible assets sold or licensed as part of and with
the Product Line, as provided in more detail in Article 2 and excluding the
Optioned Assets.

Assumed Liabilities

  

has the meaning as set forth in Article 4.2.

Banking Day

  

Those days when banks in New York, New York, USA are open for business.

BASF Group

  

means Seller and its Affiliates.

Business Day

  

means any day that is not a Saturday, Sunday or any other day on which banks are
required by applicable law to be closed in New York, New York, USA.

Closing

  

shall have the meaning as set forth in Article 6.1.

Closing Date

  

means November 27, 2006

Contracts

  

means any and all contracts, binding agreements, binding offers and orders of
Seller or its Affiliates only to the extent they exclusively relate to the
Product Line including licenses, leases, customer contracts, supply agreements,
and procurement contracts, entered into, made and/or existing as of the Signing
Date and those contracts, binding agreements, binding offers and orders entered
into, made and/or existing

 

3 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

  

(i.e. not fully performed) as per the Closing Date, provided, that all account
receivables outstanding as of the Closing Date and account payables for services
rendered or supplies delivered prior to the Closing Date shall be expressly
excluded.

Customer List

  

means the list of all customers of the Product Line, comprising the customers
with whom the Product Line did business during the period from January 1, 2004
through the Closing Date for all countries except for the USA and January 1,
2003 through the Closing Date for the USA.

  

Divested Registration Data Packages shall have the meaning set forth in Article
2.1.1.

Divested Transferred Rights

  

means all Registration Rights and Divested Registration Data Packages,
Intellectual Property Rights, Lock ‘N Load Intellectual Property Rights,
Know-How and Lock ‘N Load Know-How, in each case related, either exclusively or
not, to the Product Line, transferred or licensed by Seller and/or its
Affiliates to Purchaser pursuant to Articles 2.1.1 through 2.1.9 and the Licence
Agreements

  

Excluded Assets

  

means the assets as described in Article 2.2.

Formulation

  

means a Terbufos Active Substance, alone or in mixtures with other active
substances, in a specific concentration and with auxiliaries.

Ground Lease

  

means the Ground Lease set forth at Exhibit F.

Intellectual Property Rights

  

means registered or applied for patents, trademarks, design patents and
copyrights, and Seller’s copyright interest in product labels whether or not
registered, all

 

4 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

  

relating to the manufacture, sale, distribution or use of the Terbufos Active
Substance or the Terbufos Formulations, excluding the Lock ‘N Load Intellectual
Property Rights.

Inventories

  

means: (a) all Terbufos Active Substance finished goods in existence as of
Closing held for sale in the ordinary course of the Product Line; (b) and all
technical Terbufos Active Substance: (i) in the possession of Seller’s or its
Affiliates’ tollers or (ii) en route to said tollers; (c) including existing
Lock ‘N Load containers and parts listed on Exhibit B; and (d) the raw
materials, intermediates and packaging located at Helena Chemical Company’s Des
Moines, Iowa facility as set forth on Exhibit A-1.

Know How

  

means all of Seller’s and its Affiliate’s (as applicable) embodied (in written,
electronic or magnetic form) secret information and trade secrets, research
materials, inventions, test data, product efficacy, safety data, as well as so
embodied secret technical information (including information relating to
manufacturing, formulation and application) related to the Product Line, ,
excluding the Lock ‘N Load Know How, and Registration Data Packages, including
without limitation those listed on Exhibit I.

Liabilities

  

means any and all debt, liabilities and other obligations including payment
obligations, whether accrued or fixed, absolute or contingent, matured or
unmatured or determined or determinable, including those under applicable law or
governmental orders, and those under any contract.

License Agreements

  

means any and all license agreements to be entered into at Closing between
Seller and/or its Affiliates on the one side and Purchaser on the other side
according to this Agreement.

 

5 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Local Asset Sale and
Purchase Agreements

  

means the agreements referred to in Article 2.4.

Lock ‘N Load Containers

  

means that equipment set forth in Exhibit B.

Lock ‘N Load Intellectual Property Rights

  

means the patents and trademarks as listed in Exhibit 2.1.5(b)

Lock ‘N Load Know How

  

means the Know How exclusively related to the Lock ‘N Load technology, including
without limitation those listed on Exhibit J.

Material Adverse Effect

  

means any event, circumstance, change or effect that would be materially adverse
to the business results, operations, or financial condition of the Product Line
or the Assets (in each case, taken as a whole).

Market Basket Survey Task Force

  

means that task force established by Memorandum of Agreement entered into by
American Cyanamid Company on August 18, 1998.

Optioned Assets

  

(i) manufacturing equipment (“Manufacturing Equipment”) in and on the
Thimet/Counter manufacturing unit (“T/C Unit”) located in Seller’s Hannibal,
Missouri manufacturing site as identified on Exhibit A-3 (“T/C Site”) together
with the office equipment, fixtures, supplies, and records located therein of
Product Line, and (ii) the raw materials, intermediates and packaging located on
the Option Closing Date at Seller’s Hannibal, Missouri facility (the “Optioned
Inventory” (a good faith description of which is attached as Exhibit A-2)),
(iii) and buildings all in existence on the date of the Option Closing Date.

Optioned Inventory

  

means the inventory defined within the definition of Optioned Assets

Option Closing

  

shall have the meaning set forth in Section 6.2.

 

6 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Option Closing Date

  

means the date of the closing of the sale and purchase of the Optioned
Assets.

Parties/Party

  

means Seller and Purchaser, or either of them.

Product Line

  

means Seller’s worldwide business of manufacturing, formulating, selling,
distributing and marketing (i) the Terbufos Active Substance, (ii) the Terbufos
Formulations, (iii) the Divested Registration Data Packages, (iv) the Contracts
exclusively related to the Product Line, (v) the Customer List, (vii) the
Divested Transferred Rights, and (vi) the Inventories, for all uses, as
conducted by Seller and its Affiliates prior to the Closing Date, all as further
defined in Article 2.

Products

  

means all products sold as part of the Product Line, i.e. the Terbufos Active
Substance and the Terbufos Formulations as further specified in Exhibits C and
D.

Registration Data Package

  

means all available data existing as of the Closing Date, relating to the
Terbufos Active Substance and the Terbufos Formulations, including but not
limited to technical information, raw data, final registration study reports and
regulatory correspondence file on the Products’ chemistry, toxicology,
eco-toxicology, metabolism, toxic kinetics, residues, efficacy, occupational
health and safety and environmental effects.

Registration Rights

  

means all rights to manufacture, formulate, sell, distribute, and market the
Terbufos Active Substance and the Terbufos Formulations which are derived from
their registrations, including any rights under pending registrations and all
related labels.

Retained Liabilities

  

shall have the meaning as set forth in Article 4.1.

 

7 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Service and Supply Agreements

  

means any and all service and supply agreements to be entered into at Closing
between Seller and/or its Affiliates on the one side and Purchaser on the other
side according to this Agreement.

Signing Date

  

means the day when this Agreement has been duly executed and delivered by the
Parties.

Tax/Taxes

  

means all taxes of any kind (together with any interest, penalties, additions to
tax and additional amounts imposed with respect thereto) imposed by a federal,
state or governmental authority, including, but not limited to those taxes on
income, franchises, financial operation, windfall or other profits, gross
receipts, property, sales, use, capital stock, or net worth, and to those taxes
measured by or referred to as excise, withholding, ad valorem, stamp, transfer,
value added, or gains taxes.

Terbufos Active Substance

  

means the active substance having the IUPAC name S-tert-butylthiomethyl
O,O-diethylphosphorodithioate as specified in more detail in Exhibit D of the
MSSA.

Terbufos Formulations

  

means the Formulations which contain the Terbufos Active Substance as their sole
active ingredient, including but not limited to those sold under the trademark
Counter® and related end use registrations, as specified in more detail in
Exhibit D.

Terbufos Supply Agreement

  

means the agreement set forth on Exhibit H hereto.

Transition Services Agreement

  

means that agreement referred to in Article 15.

 

8 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Article 2

Sale and Purchase

 

2.1

Upon the terms and subject to the conditions of this Agreement Seller shall, and
shall cause its Affiliates to, sell or license to Purchaser and Purchaser shall
purchase or receive such license from Seller and its respective Affiliates the
Assets related to the Product Line as mentioned in Article 2.1.1 through 2.1.9
below:

 

2.1.1

Seller shall at Closing sell, and shall cause its Affiliates to sell, to
Purchaser, who shall purchase, with economic effect as of the Closing Date
(24:00 h) all of Seller’s and of Seller’s Affiliates Registration Rights of the
Terbufos Active Substance and the Terbufos Formulations as listed in Exhibit
2.1.1(a) (including their status and time of expiration) and those Registration
Data Packages supporting only the Products and no other active ingredients or
products (but including Phorate) of Seller (hereinafter the “Divested
Registration Data Packages”). On the Closing Date Seller and/or Seller’s
Affiliates shall provide to Purchaser appropriate registration transfer letters
implementing the transfer of ownership of the above mentioned Registration
Rights to Purchaser. Furthermore, subject to any necessary approvals required,
Seller shall, and shall cause its Affiliates to, in due course on or after the
Closing Date transfer ownership to Purchaser the Divested Registration Data
Packages for such Registration Rights, such Divested Registration Data Packages
including, but not limited to, those listed in Exhibit 2.1.1(b). As of the
Closing Date, Purchaser shall

 

9 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

 

assume all of Seller’s, or Seller’s relevant Affiliates’, then existing rights
and obligations in respect of the above mentioned Registration Rights.

 

2.1.2

In the event that, despite the reasonable efforts of the Parties, a particular
country shall not permit the transfer of the Registration Rights as contemplated
herein, the Parties shall make a good faith effort to identify and implement
alternative actions to achieve the Parties’ objective of providing Purchaser
with the full benefit of the Registration Rights as contemplated hereunder,
provided, that Purchaser shall reimburse Seller or its respective Affiliates for
all reasonable, out-of-pocket costs and expenses incurred in connection with
such alternative actions.

 

2.1.3

RESERVED.

 

2.1.4

(a) Seller and its Affiliates shall have the right to use (world-wide,
royalty-free, perpetual, irrevocable, non-exclusive sub-licensable, transferable
[except for the limitations on transferability in 2.1.4(b) immediately below])
all Registration Rights, and shall receive irrevocable letters of access from
Purchaser (substantially in the form attached hereto as Exhibit 2.1.4) to the
Registration Data Packages listed in Exhibit 2.1.1(b) (including all studies and
raw data being part of these Registration Data Packages) for the Registration
Rights listed in Exhibit 2.1.1(a), all to the extent necessary or useful for
Seller’s and its Affiliates’ business other than the Product Line and products
containing phorate. Seller and its Affiliates shall also have, upon payment of a
proportionate share of all Purchaser’s costs and expenses of development of such
data, the same right to use in its and its Affiliates’ business other than the
Product Line and products containing phorate all registration data developed by
Purchaser in the future for support of Purchaser’s Terbufos Active Substance
business. Purchaser shall issue new or modified letters of access when
reasonably required by

 

10 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

 

Seller in connection with the conduct of Seller’s and its Affiliates’ business.
Purchaser shall provide Seller or its Affiliates in respect of all studies
related to the Registration Data Packages listed in Exhibit 2.1.1(b)
confirmations in writing stating that Seller or its Affiliates is entitled to
use such studies for its Seller’s and its Affiliates’ business other than the
Product Line.

(b) Recognizing that in the event of regulatory agencies may later question the
adequacy of such Registration Data Package, upon request of Purchaser by Seller,
Purchaser shall promptly supply copies of such Packages to Seller, but Seller
agrees it shall use such copies only in support of Seller’s and its Affiliates
business other than the Product Line or products containing phorate. Purchaser
shall grant Seller and its Affiliates unrestricted and unlimited access to all
raw data related to the Registration Data Packages as listed in Exhibit 2.1.1(b)
to the extent necessary or useful to support and conduct Seller’s and its
Affiliates’ business other than the Product Line. Seller and its Affiliates
shall have no right to grant access to data to third parties except in
connection with the sale of a business or product line for which such right of
access is needed and then only if the purchaser of such business or product line
agrees to the restrictions set forth in this Agreement. Should Purchaser decide
in its sole discretion to transfer such raw data to a third party, it shall
notify such third party of Seller’s and its Affiliates’ rights of access and
cause such third party to acknowledge and continue to honor such rights of
access. Should Purchaser decide in its sole discretion to destroy or otherwise
dispose of any such raw data (excluding third party transfers described above),
then Purchaser shall offer to transfer such raw data to Seller at no cost to
Seller.

 

11 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

2.1.5

(a) Seller shall at Closing sell and assign, and shall cause its Affiliates to
sell and assign, to Purchaser, who hereby purchases and accepts the assignment,
with economic effect as of the Closing Date (24:00 h) all Intellectual Property
Rights as listed in Exhibits 2.1.5(a)(1), and to provide Purchaser with
documentation evidencing such transfer at the Closing, all Customer Lists listed
in Exhibit 2.1.5(a)(2) and all Know How, all as exclusively related to the
Product Line.

(b) Seller shall at Closing sell and assign, and shall cause its Affiliates to
sell and assign, to Purchaser, who hereby purchases and accepts the assignment,
with economic effect as of the Closing Date (24:00 h) its rights in all Lock ‘N
Load Intellectual Property Rights as listed in Exhibit 2.1.5(b), and to provide
Purchaser with documentation evidencing such transfer at the Closing, and all
Lock ‘N Load Know How, all as in existence as of the Closing Date. Purchaser
agrees that any and all royalties it collects from Bayer CropScience LP pursuant
to the “Non-Exclusive U.S. Patent, Trademark and Know-How License” agreement
between Bayer CropScience LP and BASF Corporation shall be delivered to Seller
within sixty (60) days of receipt by Purchaser. Seller shall have the right to
request from Purchaser to bring in Purchaser’s name any enforcement action
against Bayer CropScience LP reasonably necessary to obtain such royalty
payments, provided that Seller shall undertake to bear all costs and expenses
for such action in advance. The parties agree that at Closing the license
contract entered into between Seller and Purchaser for the phorate business
dated 31 October 2005 automatically ends.

(c) Purchaser agrees to pay to Seller: *

 

12 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

(d) Purchaser shall at Closing grant to Seller and Seller’s Affiliates a
non-exclusive, world-wide, sublicenseable, irrevocable and perpetual license to
the rights in the Lock ‘N Load Intellectual Property Rights as listed in Exhibit
2.1.5(b), and all Lock ‘N Load Know How, all as in existence as of the Closing
Date, and restricted to businesses outside the phorate business and the Product
Line, to develop, patent, make or have made, use, fill, have filled, sell and
offer for sale any closed chemical handling system. *

 

2.1.6

Seller shall at Closing enter, and cause its Affiliates to enter, into the
license agreement with Purchaser attached hereto as Exhibit 2.1.6 by which
Seller or its Affiliates shall grant to Purchaser an exclusive (even as to
itself), worldwide, royalty-free, irrevocable, perpetual, sub-licensable,
transferable license to Seller’s rights and Seller’s Affiliates’ rights to the
Intellectual Property Rights, Registration Rights, Registration Data Packages
(but not copies of such Packages except as set forth below) and Know How, all as
in existence as of the Closing Date, and all as relating, but not exclusively
relating, to the Product Line to make or have made, sell, offer for sale, and
use any Product sold by the Product Line, including but not limited to those set
forth at Exhibit 2.1.6(a). Recognizing that in the event of regulatory agencies
may later question the adequacy of such Registration Data Packages, upon request
of Seller by Purchaser, Seller shall promptly supply copies of such Packages,
but Purchaser agrees it shall use such copies only in support of Purchaser’s
terbufos or phorate registrations.

 

2.1.7

Seller shall at Closing sell and assign, and shall cause its Affiliates to sell
and assign, to Purchaser, who shall purchase and accept assignment of, with
economic effect as of the Closing Date (24:00 h) the Inventories. All
Inventories (except Lock ‘n Load containers and parts) sold and purchased under
this Agreement shall be saleable, not more than three (3) years old as of
Closing and in accordance with the quality specifications stipulated in Exhibit
2.1.7.

 

13 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

2.1.8

Seller shall at Closing sell and assign, and shall cause its Affiliates to sell
and assign, to Purchaser, who shall purchase and accept assignment of, with
economic effect as of the Closing Date (24:00 h) the Contracts including but not
limited to those set forth at Exhibit 2.1.8, subject to the consent of the
respective third party to the assignment of the Contracts (where required) to
Purchaser or its respective Affiliate.

 

2.1.9

If and to the extent the consent of the relevant third parties to the assignment
of the Contracts (or in case the Contract pertains only partly to the respective
Product Line the partial assignment of the Contracts) has not been obtained by
the Closing Date, the following shall apply with respect to the individual
Contracts for which such consent has not been obtained unless and until such
consent has been obtained:

If with respect to any of the Contracts the contracting party(ies) do(es) not
consent (where such consent is necessary) to an assignment to Purchaser or
conditions consent upon a material change in the terms of such Contract, Seller
or its respective Affiliate shall to the extent not expressly prohibited by
terms of the applicable Contract, perform such contract(s) on account and on
behalf of Purchaser and in accordance with the reasonable instruction of
Purchaser, provided, however, that (i) Purchaser, respectively, shall provide
all support reasonably to be expected to perform such Contracts, (ii) Seller’s
or Seller’s Affiliate’s liability in connection with the performance of such
Contracts shall be limited to wilful misconduct or gross negligence,
(iii) Purchaser shall indemnify and hold harmless Seller, or Seller’s Affiliate,
respectively, from any Liability or obligation arising out of or in connection
with such Contracts and the performance thereof after the Closing Date unless
Seller, or its Affiliate, is liable pursuant to (ii), and (iv) Seller or the
respective Affiliate of Seller shall not be obligated to agree to any extensions
of such Contracts, and, further provided, that Seller shall not be

 

14 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

obliged to incur any out-of-pocket expenses or to otherwise accept any
commercial disadvantage in order to perform such Contract(s) unless (i) such
out-of-pocket expenses are fully paid or reimbursed by Purchaser, or (ii) such
commercial disadvantages are fully compensated by Purchaser. Seller shall
provide, and shall cause its Affiliates to provide, to Purchaser copies of all
relevant books, records and other information and documents in relation to such
Contracts. In addition, Seller shall deliver, and shall cause its Affiliates to
deliver, to Purchaser without undue delay upon receipt a copy of any
correspondence, notice or any other document and/or information received by
Seller and/or its Affiliate after the Closing Date in relation to such
Contracts.

 

2.2

For the avoidance of doubt, the Assets transferred by the Closing under this
Agreement shall exclude all assets not expressly mentioned under Article 2.1
above (the “Excluded Assets”). The Excluded Assets shall include without
limitation:

 

 

•

 

all cash, time deposits, certificates of deposit and other cash equivalents and
bank accounts owned by Seller at Closing Date;

 

 

•

 

the name “BASF”, all trademarks associated with such name, service marks, logos,
trade names, internet domains and applications for any of the foregoing;

 

 

•

 

all accounts receivable;

 

 

•

 

membership in the Market Basket Survey Task Force; and

 

 

•

 

any land;

 

 

•

 

any rights under insurance policies of Seller;

 

 

•

 

Optioned Assets;

 

 

•

 

*

 

15 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

2.3

Purchaser shall, effect, at its own discretion and cost, the assignments of the
Intellectual Property Rights and Lock ‘N Load Intellectual Property Rights sold
hereunder from Seller to Purchaser and Seller shall sign the respective
assignments prepared by Purchaser. Purchaser shall inform Seller of the formal
requirements (notarization, etc.) for each document.

 

2.4

The Parties shall, and shall cause their respective Affiliates to, enter at
Closing into Local Asset Sale and Purchase Agreements with the substantial
contents of Exhibit 2.4 and to take any action reasonably necessary and/or
appropriate in order to validly transfer title to the Assets.

Article 3

Option to Purchase Optioned Assets

 

3.1

Upon: (i) Closing, (ii) the payment of the Preliminary Purchase Price, and
(iii) the performance of Purchaser’s covenants and obligations with respect to
Closing under this Agreement, Seller shall be deemed to have granted to
Purchaser the option to purchase the Optioned Assets on or before December 29,
2007, for * pursuant to terms and conditions set forth herein (the “Option
Purchase Price”).

 

3.2

Purchaser may exercise its option by no later than November 29, 2007 delivering
to Seller written notice of such exercise. No later than thirty days following
such delivery, Seller shall cause its Affiliate to sell to Purchaser and
Purchaser shall purchase from Seller and/or its Affiliates the Optioned Assets
for the amount listed in Section 3.1, and Seller shall cause BASF Corporation to
enter into and Purchaser shall enter into the Ground Lease and Manufacturing and
Shared Services Agreement (“MSSA”).

 

16 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Article 4

Assumed and Retained Liabilities

 

4.1

Seller and its Affiliates shall retain, and shall be responsible for paying,
performing and discharging when due, and Purchaser shall not assume or have any
responsibility for and shall be held harmless and indemnified by Seller and its
Affiliates with respect to any of the Liabilities of Seller and/or its
Affiliates created or existing on or prior to the Closing Date including, but
not limited to the following (the “Retained Liabilities”):

 

 

(a)

any and all Liabilities arising out of or in connection with the conduct or
ownership of the Product Line on or prior to the Closing Date including but not
limited to those matters disclosed in Exhibit 11.2.9(a);

(b) any and all Liabilities relating to Products of the Product Line delivered
and invoiced to third parties (other than Seller and/or its Affiliates) on or
prior to the Closing Date;

 

 

(c)

all payables accrued on or prior to the Closing Date;

 

 

(d)

any and all Liabilities not explicitly assumed by Purchaser and/or its
Affiliates under this Agreement or the Exhibits attached hereto;

 

 

(e)

any and all Taxes attributable to the conduct or ownership of the Product Line
by Seller and/or its Affiliates on or prior to the Closing Date and related to
the time period on or before the Closing Date;

 

17 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

 

(f)

any and all Liabilities arising under any transferred Contract and those
Contracts subject to the provision of Article 2.1.9 with respect to a breach or
default under such transferred Contract committed on or prior to the Closing
Date;

 

 

(g)

any and all Liabilities of Seller and/or its Affiliates required by the terms of
any transferred Contract to be performed on or prior to the Closing Date;

 

 

(h)

any and all Liabilities resulting from, or relating to, litigation or
proceedings relating to events on or prior to the Closing Date;

 

 

(i)

any and all Liabilities related to the employees of Seller and/or its
Affiliates; and

 

 

(j)

any and all Liabilities related to the ownership and operation of the Optioned
Assets or the property described in the Ground Lease.

 

4.2

Purchaser shall be responsible for paying, performing and discharging when due,
and Seller shall not have any responsibility for and shall be held harmless and
indemnified by Purchaser with respect to the following Liabilities (the “Assumed
Liabilities”):

 

 

(a)

Any and all Liabilities arising out of or in connection with the conduct or
ownership of the Product Line following the Closing Date, except as explicitly
provided otherwise in this Agreement or the Exhibits thereto;

 

 

(b)

any and all Taxes owed by Purchaser and/or its Affiliates attributable to the
conduct or ownership of the Product Line after the Closing Date and relating to
the time period after the Closing Date;

 

18 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

 

(c)

any and all Liabilities arising under any transferred Contract with respect to a
breach or default under such transferred Contract committed after the Closing
Date;

 

 

(d)

any and all Liabilities required by the terms of any transferred Contract to be
performed after the Closing Date; and

 

 

(e)

any and all other Liabilities expressly assumed by Purchaser pursuant to other
provisions in this Agreement. For the avoidance of doubt, the Assumed
Liabilities shall exclude any and all liabilities and obligations not expressly
assumed by Purchaser under this Agreement.

 

4.3

Seller shall hold harmless Purchaser from and indemnify Purchaser against any
and all Liabilities other than the Assumed Liabilities in particular from and
against Liabilities which are assumed by Purchaser by operation of law.

 

4.4

In the event Purchaser exercises its option pursuant to Article 3.2, the
provisions of Section 4.4.1 and 4.4.2 shall apply after the Option Closing Date.

4.4.1. Seller and/or its Affiliates shall retain, and shall be responsible for
paying, performing and discharging when due, and Purchaser and/or its Affiliates
shall not assume or have any responsibility for, and shall be held harmless and
indemnified by Seller and/or its Affiliates with respect to, any of the
Liabilities of Seller and/or its Affiliates arising out of the ownership or
operation of the T/C Site created or existing on or prior to the Option Closing
Date (the “Option Retained Liabilities”).

 

19 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

4.4.2 Purchaser and/or its Affiliates shall be responsible for paying,
performing and discharging when due, and Seller and/or its Affiliates shall not
have any responsibility for, and shall be held harmless and indemnified by
Purchaser and/or its Affiliates with respect to, the following Liabilities (the
“Option Assumed Liabilities”):

(a) Any and all Liabilities arising out of or in connection with the operation
or ownership of the Optioned Assets following the Option Closing Date, as
explicitly provided otherwise in this Agreement or the Exhibits thereto.

Article 5

Acknowledgement

Purchaser hereby acknowledges that except as explicitly granted pursuant to this
Agreement and the Exhibits thereto no other right, license or any other transfer
or conveyance is granted by Seller to Purchaser by implication or otherwise.

Article 6

Closing

 

6.1

On the Closing Date, and if applicable, on the Option Closing Date, the Parties
shall exchange faxed signatures and execute original documents in counterpart on
the day elsewhere designated herein at 9:00 hrs PDT, and 12:00 hrs EDT from the
offices of Purchaser and of Seller’s affiliate at Research Triangle Park, North
Carolina, USA, or at such other time and place as the Parties may mutually agree
upon, to take any actions necessary to finalize the transactions contemplated
hereunder, in

 

20 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

 

particular those mentioned in Article 6.2 with respect to the sale of the Assets
(herein “Closing”) and if applicable those mentioned in Article 6.3 with respect
to the sale of the Optioned Assets (herein “Option Closing”). The transactions
contemplated by this Agreement shall be performed with effect per the end of the
Closing Date (and, if applicable, the Option Closing Date)(24:00 h).

 

6.2

At the latest upon Closing, the following closing events shall occur:

 

 

•

 

The Parties shall execute, and procure where necessary that their respective
Affiliates execute, such deeds or other instruments (including the Local Asset
Sale and Purchase Agreements) and perform, and procure where necessary that
their respective Affiliates perform, such other actions as are necessary to
transfer title to and possession of, the Product Line to Purchaser, including,
without limitation, the transfer of title and possession to the tangible Assets
sold pursuant to this Agreement, the assignment of all Contracts sold to
Purchaser to the extent the relevant third-party consents have been obtained,
the Inventories, the assignment of Registration Rights, the transfer of title
and possession of the Divested Registration Data Packages; the assignment or
licensing of Intellectual Property Rights, the Lock ‘N Load Intellectual
Property Rights, the Know How, and the Lock ‘N Load Know How, and the assignment
of Customer Lists, taking into account local Tax and other filing requirements
in respect of the Product Line and/or specific Assets pursuant to the
instruments listed at Exhibit 6.2. For the avoidance of doubt, the Parties
declare that not all formal documents necessary to record the assignments of
intellectual property rights will be signed at Closing, but only those specified
in Exhibit 6.2. The parties will work together after Closing to execute all
formal documents not specified in Exhibit 6.2 to document and effect the
transaction.

 

21 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

 

•

 

Purchaser shall pay the Preliminary Purchase Price in accordance with Article 9
and shall make all other payments to be made at Closing under the terms of this
Agreement;

 

 

•

 

Signing of the License Agreements if and to the extent the conditions and
requirements for their execution as set forth explicitly in this Agreement have
been fulfilled;

 

 

•

 

Signing of the Terbufos Supply Agreement (Exhibit H);

 

 

•

 

Purchaser and Seller shall perform, and shall procure that their respective
Affiliates perform, any required action at Closing as provided herein.

 

6.3

At the latest upon Option Closing, the following closing events shall occur:

 

 

•

 

Purchaser and Seller shall (i) execute, and shall procure where necessary that
their respective Affiliates execute, such Bill of Sale or other instruments; and
(ii) perform, and procure where necessary that their respective Affiliates
perform, such other actions as are necessary to transfer title to and possession
of, the Optioned Assets to Purchaser, including, without limitation, the
transfer of title and possession to the tangible Optioned Assets sold pursuant
to this Agreement, pursuant to the instruments listed at Exhibit 6.3.

 

22 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

 

•

 

Purchaser shall pay the Option Purchase Price listed in Section 9.5 and shall
make all other payments to be made at Option Closing under the terms of this
Agreement;

 

 

•

 

Signing of the Ground Lease;

 

 

•

 

Signing of the MSSA.

Article 7

 

7.1

Hold Separate Arrangements

If and to the extent the transactions to be performed on the Closing Date cannot
be fully performed in specific countries (other than the Key Countries) with
respect to still pending merger control proceedings or other regulatory reasons,
the transactions to be performed on the Closing Date shall be performed to the
maximum extent legally possible. The Parties shall in such case agree on all
appropriate measures, including “hold separate” arrangements, so that the
affected countries can be exempted for the time being (until consummation
permitted) from the consummation of the remaining transactions.

Article 8

Covenants

 

8.1

Third-Party Consents to the Transfer and Assignment of Contracts

Seller and its Affiliates shall make commercially reasonable efforts to obtain
as of the Closing Date or at the latest within six (6) months as of the

 

23 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Closing Date (i) consents of the third-party contractors to the transfer and
assignment of all Contracts to be assigned to Purchaser pursuant to this
Agreement as provided in this Agreement. Purchaser shall not be entitled to any
claims against Seller or its Affiliates in case third parties refuse their
consent or do not grant such letters of access despite such efforts of Seller or
its Affiliates to obtain their consent.

Purchaser shall make commercially reasonable efforts to support Seller and its
Affiliates to obtain the aforesaid third-party consents.

 

8.2

Use of Certain Names

 

8.2.1

Purchaser shall initiate within ninety (90) days after the Closing Date the
transfer of all Registration Rights to Purchaser’s (or its designee’s) name, *.

 

8.2.2

No interest or right to use the name “BASF” or any other corporate name of the
BASF Group or any logo, trademark or trade name or any derivation of Seller, or
its Affiliates with respect to, or associated with the foregoing, except names,
trademarks, trade names or any derivations thereof explicitly transferred
pursuant to this Agreement (collectively referred to as “Seller’s Names and
Marks”) is to be transferred to Purchaser pursuant to the transactions
contemplated hereby, and the use of any of Seller’s Names and Marks in
connection with the Product Line by Purchaser shall cease as of the Closing Date
unless explicitly provided otherwise hereinafter, or in the Transition Services
Agreement.

Purchaser shall be entitled to sell the Inventories in the respective
territories transferred to them on the Closing Date and Terbufos containing
products manufactured after Closing pursuant to this Agreement which bear
Seller’s Names and Marks *

 

24 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Purchaser agrees that Seller shall have no responsibility for claims by a third
party arising out of, or relating to, the use of any of Seller’s Names or Marks
by Purchaser, and Purchaser undertakes to indemnify and hold harmless Seller
with respect to any such third-party claims, in particular, without limitation,
from claims resulting from the sale of, or otherwise related to, Inventories
transferred to Purchaser pursuant to this Agreement.

As from the Closing Date Seller shall, and shall cause its Affiliates to,
refrain from using names, trademarks, trade names or any derivations thereof
transferred pursuant to this Agreement.

 

8.3

In the event Purchaser does not elect to purchase the Optioned Assets by
December 29, 2007, it shall nonetheless purchase the Optioned Inventories as
will remain following the final Seller production under the Terbufos Supply
Agreement by separate transaction no later than December 29, 2007, *.

 

8.4

The Parties acknowledge that in order to continue safe operation of the
Manufacturing Equipment beyond the term of the Terbufos Supply Agreement in
2008, the capital expenditures (the “Upgrades”) set forth at Exhibit C of the
MSSA must be initiated sufficiently early to ensure that the Upgrades are
completed prior to the commencement of the first production campaign after
conclusion of the Terbufos Supply Agreement. A tentative, nonbinding schedule
for the performance of the Upgrades is set forth at Exhibit 8.4. Upon written
notice to Seller that Purchaser wishes installation of the Upgrades to commence,
Seller shall do so, utilizing any reasonable system of maintenance capital
authorization requests desired by Purchaser and using external professional

 

25 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

 

engineering services for all engineering work. Purchaser agrees to reimburse
Seller within thirty (30) days of Seller’s or its Affiliate’s invoice therefor.
While Seller shall use commercially reasonable efforts to adhere to the
tentative installation schedule in response to Purchaser’s notice of
commencement, so long as Seller and/or its Affiliates use commercially
reasonable efforts to accomplish the installation, they shall have no liability
to Purchaser for any deviation from the tentative schedule. Purchaser recognizes
that delays in Purchaser’s initiation of the Upgrades may prevent, delay or
otherwise adversely affect the ability of Seller or Purchaser to operate the
Manufacturing Equipment, and Purchaser accepts all risks associated therewith,
and Purchaser further recognizes that if such Upgrades have not been completed
upon the Option Closing Date, that Purchaser shall be required at its cost to
perform, or arrange with third parties to perform all engineering services
needed in connection with the Upgrades remaining to be implemented as of the
Option Closing Date. To the extent Upgrades have been performed as of the Option
Closing Date, by exercising its option and purchasing the Optioned Assets,
Purchaser is accepting such Assets in their then present condition, “as is,
where is”, and without warranty.

 

8.5

*

 

26 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Article 9

Purchase Price

9.1 The purchase price for the Assets, subject to adjustment as set forth below,
shall amount to:

US$ 42,117,560.00

US Dollars Forty-Two Million One Hundred SeventeenThousand Five Hundred Sixty

“Preliminary Purchase Price” plus applicable VAT and sales taxes, if any, in the
amount statutorily required. Seller, if and to the extent statutorily permitted,
shall be entitled to waive any VAT exemptions, i.e. to opt for the applicability
of VAT taxation. The Preliminary Purchase Price shall be subject to adjustment
in accordance with Article 10, below.

The Preliminary Purchase Price is allocated to the Assets as set out in Exhibit
9.1.

 

9.2

The Preliminary Purchase Price and any applicable VAT and sales tax shall become
due and payable at Closing upon contemporaneous transfer and assignment of the
Product Line to the following Bank Accounts:

For Brazil only, the amount of * to:

*

 

27 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

For Romania only, the amount of * to:

*

For Taiwan only, the amount of * to:

*

Remainder of * to BASF Aktiengesellschaft:

*

 

9.3

The Preliminary Purchase Price and any applicable VAT and sales tax shall be
paid at Closing in US Dollars by way of wire transfer free of any costs and fees
into the bank accounts set forth under Article 9.2 above.

 

9.4

VAT and sales tax, if any, under applicable local laws, shall be settled locally
between the selling Affiliate and the purchasing Affiliate upon submission of
invoices providing for such VAT or sales tax within five (5) Business Days after
the receipt of the invoice. No interest shall apply on such tax payments if and
to the extent paid within the five (5) Business Days.

 

9.5

The purchase price for the Optioned Assets amount to:

US *

*

 

*

Optioned Inventory, (“Option Purchase Price”) plus applicable VAT and sales
taxes, if any, in the amount statutorily required.

 

28 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

9.6

The Option Purchase Price and any applicable VAT and sales tax shall become due
and payable at the Option Closing upon contemporaneous transfer and assignment
of the Optioned Assets to the following Bank Account:

*

 

9.7

The Option Purchase Price and any applicable VAT and sales tax shall be paid at
Closing in US Dollars by way of wire transfer free of any costs and fees into
the bank accounts set forth under Article 9.6 above.

Article 10

Adjustment of Preliminary Purchase Price

 

10.1

The Preliminary Purchase Price shall be adjusted as follows in order to
determine the Final Purchase Price:

 

10.1.1

The Preliminary Purchase Price is based on the assumption that the value of the
Inventories to be transferred on Closing hereunder at Local Book Value (as
defined in Article 10.1.3) * (“Estimated Inventory Value”). A split of such
amount of Estimated Inventory Value by country shall be set forth in Exhibit
9.1.

 

10.1.2

If, as of the Closing Date, the Final Inventory Value (as defined by and
determined in accordance with Article 10.1.3) is higher than the Estimated
Inventory Value, then Purchaser shall pay to Seller the difference and, if
lower, then Seller shall pay to Purchaser the difference, (“Purchase Price
Adjustment Amount”) plus the associated VAT, sales tax and other transfer taxes
and duties, if any. The Preliminary Purchase Price plus the Purchase Price
Adjustment Amount is the “Final Purchase Price”.

 

29 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

10.1.3

Seller shall conduct, or shall procure that its respective Affiliates conduct, a
physical stock taking of the Inventories and the representatives of Purchaser
and its auditors shall be given the opportunity to observe such physical stock
taking. As promptly as possible, but in any event within sixty (60) Business
Days following the Closing Date, Seller shall deliver to Purchaser an un-audited
statement of the value and quantity per Seller or respective Affiliate of the
Inventories based on the respective book value of the Inventories as shown in
the records of Seller and/or Seller’s respective Affiliates holding such
Inventories as of the Closing Date converted to US Dollars at the European
Central Bank (ECB) fixed rate as published on the ECB’s website on the Closing
Date or should ECB rate not be published for such currency, the exchange rate
published on Reuters at 2:30 PM CET (such value being the “Local Book Value”).
This combination of Local Book Value, plus a mark-up of five percent (5%) of
such Local Book Value (the “Preliminary Inventory Value”) plus VAT, sales tax
and other transfer taxes and duties related to the transfer of the Inventory, if
any shall be based on the aforesaid physical stock taking. If Purchaser does not
object to the Preliminary Inventory Value within twenty (20) Business Days after
receipt thereof, the Preliminary Inventory Value shall irrevocably be deemed
final for the purposes of this Article 10 (the “Final Inventory Value”). If
Purchaser has raised such objections and the Parties have not agreed upon the
Final Inventory Value within a further period of twenty (20) Business Days, the
determination of the Final Inventory Value shall be referred to the arbitration
proceedings pursuant to Article 10.2.

 

10.2

Seller and Purchaser shall forward remaining disputed items to Ernst & Young or,
in the event they are not available or unwilling to take on such an assignment,
to another international accounting firm reasonably acceptable to both Parties,
who shall for purposes of determining the Final Inventory Value act as expert
arbitrator.

 

30 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

The Parties shall be given the opportunity to present their case to the expert
arbitrator in the English language in writing and orally. The expert arbitrator
shall discuss with the Parties, who shall give reasons with respect to, the
various issues that are controversial. Accounting standards as referred to or
defined in this Agreement and the Exhibits to this Agreement (IFRS) shall be
binding upon the expert arbitrator. The expert arbitrator shall not decide on
legal issues.

The Parties shall advance and bear all fees, costs and expenses of the expert
arbitrator on first written request in equal parts, and each Party shall bear
its own costs and the costs of its advisers and counsel, except where the expert
arbitrator decides otherwise on the allocation of the costs and expenses of the
proceedings in his equitable discretion, including reasonable expenses of the
Parties and reasonable fees and expenses of their advisers and counsel, taking
into account the difference in his decision to the original positions and
motions of the Parties.

 

10.3

The Purchase Price Adjustment Amount under Article 10.1 plus VAT, sales tax and
other transfer taxes and duties, if any, shall be due and payable within ten
(10) Business Days after the Final Inventory Value has been agreed or
determined. Seller shall prepare, upon agreement or determination of the
Purchase Price Adjustment Amount, a list of Final Inventory Value by country
which shall be annexed as Exhibit 10.3. The Purchase Price Adjustment Amount due
by one or the other Party shall bear interest at a rate of six percent (6%) p.a.
(30/360) from the Closing Date until the actual date of payment.

 

31 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

10.4

Seller shall, and shall cause Seller’s Affiliates to, issue invoices to
Purchaser for the Preliminary Purchase Price under Local Asset Sale and Purchase
Agreements. The local Inventories existing on the Closing Date shall be adjusted
(Final Inventory Value) in accordance with the procedure described in Article
10.1.3.

 

10.5

The Preliminary Inventory Value and the Final Inventory Value (excluding VAT and
other transfer taxes or dues) which shall be payable pursuant to the Local Asset
Sale and Purchase Agreements shall be deemed fully settled with the payments by
Purchaser of the Preliminary Purchase Price and the Final Purchase Price,
respectively. The Local Asset Sale and Purchase Agreements shall provide the
Preliminary Inventory Value in USD and the equivalent in local currency of the
selling country converted at the ECB fixing rates as published on the ECB’s
website two (2) Business Days before the Closing Date. Should ECB Rates not be
published for a currency, the exchange rate published on Reuters at 2:30 p.m.
CET would be applicable. The Local Asset Sale and Purchase Agreement will be
adjusted after the determination of the Final Inventory Value. Notwithstanding
the above, in countries where required due to local legislation the Preliminary
Inventory Value as specified in the Local Asset Sale and Purchase Agreement has
to be settled locally, Seller shall pay to its relevant Affiliates the Final
Inventory Value (excluding VAT and other transfer taxes and dues) in the name
and on behalf of Purchaser. Whenever a payment allocation from Seller to its
Affiliate pursuant to the preceding sentence is restricted by local legislation,
such corresponding payment shall be made to Seller’s local Affiliate by
Purchaser. In the event that the determination of the Final Purchase Price
results in a refund to Purchaser and local law prohibits the transfer of funds
from Seller’s Affiliate to Purchaser, Seller agrees to make payment of such
refund directly to Purchaser on account of Seller’s Affiliate.

 

32 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Article 11

Guarantees of Seller

Seller grants to Purchaser independent guarantees (selbständige
Garantieversprechen) pursuant to Article 311 para. 1 BGB (German Civil Code)
within the scope defined in Article 11.1 for the facts and circumstances set out
in Article 11.2. Both Parties confirm that they explicitly agree that the
guarantees in this Article 11 are not granted, and shall not be qualified as,
“Beschaffenheitsgarantien” within the meaning of Articles 276, 444 BGB (German
Civil Code).

 

33 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

11.1

Scope of Independent Guarantees

 

11.1.1

General/Recoverable Losses

In the event of any breach or non-fulfilment by Seller of any of the guarantees
pursuant to this Article, Seller shall be liable for putting Purchaser into the
same position that it would have been in if the guarantee had been correct or
not been breached (Naturalrestitution), or, if and to the extent Seller fails to
cure the breach or non-fulfilment within a period of three (3) months after
notification by Purchaser, to pay damages for non-conformance (Schadensersatz
wegen Pflichtverletzung), provided, however, that the guarantees shall only
cover actual loss incurred by Purchaser, and shall not cover internal
administration or overhead costs of Purchaser and its Affiliates, consequential
damages (Folgeschäden), loss of profits (entgangener Gewinn), punitive damages
or loss of goodwill or reputational damage or any argument that the Final
Purchase Price was calculated upon incorrect assumption.

 

11.1.2

Overall Scope of Seller’s Liability pursuant to this Agreement

Seller’s aggregate liability under this Agreement, including, but not limited
to, any and all claims for breach of any of the guarantees pursuant to this
Article 11, but excluding Seller’s obligations under Articles 2.1.7, 4.1 and 4.3
and any breach based upon Seller’s fraud (all of which shall have no
limitation), shall be limited to * of the Final Purchase Price (the “Overall
Cap”).

 

34 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

11.1.3

De Minimis and Basket Amount

Except for Seller’s obligations under Articles 4.1 and 4.3 as well as breaches
based upon Seller’s fraud, all of which shall have no limitation, guarantees
under this Article 11 shall only cover those cases in which Purchaser due to a
breach of a guarantee suffers in the individual case actual damage exceeding *
(the “De Minimis Amount”), and, in addition, Purchaser shall only be entitled to
claims for breach of guarantees pursuant to this Article 11 if the aggregate
damage due to breaches of guarantees exceeding the total of US * have occurred
(the “Basket”), in which case Purchaser shall be entitled to claim the amount
exceeding the Basket.

 

11.1.4

Third-party Claims

If Purchaser is sued or threatened to be sued by a third party, including
without limitation any governmental entity, or if Purchaser is subjected to any
audit or examination by any Tax authority, which may give rise to a claim of
Purchaser pursuant to this Article 11, Purchaser shall give Seller prompt
written notice of such third-party claim (but in no event later than ten
(10) Business Days after Purchaser became aware of such claim). Purchaser shall
ensure that Seller shall be provided with all materials, information and
assistance relevant in relation to the third-party claim, be given reasonable
opportunity to comment or discuss with Purchaser any measures which Seller
proposes to take or omit in connection with a third-party claim. No admission of
liability shall be made by Purchaser and the third-party claim shall not be
compromised, disposed of, or settled without the prior written consent of
Seller. Further, Seller shall be entitled at its own discretion and expense to
take such action, or cause Purchaser to take such action as Seller shall deem
necessary to avoid, dispute, deny,

 

35 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

defend, resist, appeal, compromise, or contest such third-party claim in the
name and on behalf of Purchaser. Purchaser shall give, subject to it being paid
all reasonable out-of-pocket costs and expenses, all such information and
assistance, as described above, including access to premises and personnel and
including the right to examine and copy or photograph any assets, accounts,
documents, records and electronically stored data, for the purpose of avoiding,
disputing, denying, defending, resisting, appealing, compromising or contesting
any such claim or liability as Seller or its professional advisers may
reasonably request.

To the extent that Seller is in breach of a guarantee, all out-of-pocket
expenses reasonably incurred by Purchaser in defending such third-party claim in
accordance with instructions from Seller shall be borne by Seller. If it turns
out that Seller was not in breach, any out-of-pocket expenses reasonably
incurred by Seller in connection with the defence shall be borne by Purchaser.
In case of a breach of the aforesaid obligations, Purchaser shall only be
entitled to claim damages based on the respective breach of guarantee (i) if and
to the extent the damage suffered did not result from Purchaser’s breach of the
aforementioned obligations, and (ii) if and to the extent Seller or its
Affiliates did not lose claims for indemnification against any third party as a
result of Purchaser’s breach of obligation.

 

11.1.5

Mitigation

Seller shall not be liable for, and Purchaser shall not be entitled to bring,
any claim under or in connection with this Agreement if and to the extent that
such claim result from Purchaser causing the relevant facts or circumstances
underlying the breach of the guarantee or a failure by Purchaser to avoid or to
mitigate damages pursuant to Section 254 BGB.

 

36 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

11.1.6

Notification of Claims

Purchaser undertakes to inform Seller in writing of any claims for breach of
guarantee immediately after Purchaser becomes aware of such breach (but in no
event later than twenty (20) Business Days thereafter). Such written notice
shall specify in reasonable detail the facts upon which an alleged possible
claim is based. In case of a breach of the aforesaid obligations, Purchaser
shall only be entitled to claims based on the respective breach of guarantee
(i) if and to the extent the damage suffered did not result from Purchaser’s
breach of the aforementioned obligations, and (ii) if and to the extent Seller
or its Affiliates did not lose claims for indemnification against any third
party as a result of Purchaser’s breach of obligation.

 

11.1.7

Third Party Indemnification

Seller and/or Seller’s Affiliate shall not be liable for, and Purchaser shall
not be entitled to bring, any claim under or in connection with this Agreement
if and to the extent that the matter to which the claim relates is subject of or
a reasonably enforceable and collectible claim for repayment or indemnification
against a third party, including in particular, without limitation, insurers. In
case of a dispute between the Parties as to whether such a claim is reasonably
enforceable or collectible, the terms of BGB 203 shall apply.

 

11.1.8

Reserved

 

37 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

11.1.9

Knowledgeable Persons on Seller’s Side

If guarantees or licenses in Exhibits 2.1.6(a) or (b) refer to the knowledge (or
best knowledge, as the case may be) of Seller and/or Seller’s Affiliate, this
means the actual knowledge of the members of the Board of Executive Directors
(Vorstand) of Seller, the knowledge of the President, the Senior Vice
Presidents, and the Group Vice Presidents of Seller’s Agricultural Products
Division, and the persons directly reporting to the Group Vice Presidents.

 

11.2

Guarantees of Seller

All guarantees following hereinafter, unless explicitly provided otherwise,
shall be given as of the Closing Date, and (other than Article 11.2.2) only with
respect to the Product Line and not with respect to the Optioned Assets,
provided, however, that all guarantees are granted only with the extent, scope
and content as defined in Article 11.1 and subject to the limitations pursuant
to Article 11.3 through 11.5.

 

11.2.1

Necessary Corporate Action of Seller

This Agreement has been approved on the part of Seller and its Affiliates by
requisite corporate action and the instruments and documents referred to herein
and the transactions contemplated hereby have been approved by requisite
corporate action of Seller and its Affiliates.

 

11.2.2

Assets

Seller is entitled to freely transfer, dispose of or license (as the case may
be) the Assets and the Optioned Assets to be transferred or licensed hereunder,
(other than the assigned Contracts) without requiring the further consent of any
third party and without such transfer or license infringing any rights of a
third party. Except as set forth in Exhibit 11.2.2,

 

38 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Seller, or an Affiliate of Seller holds legal and economic title to all Assets
and such Assets are free from any encumbrances or other rights granted to any
third party except for statutory liens or retentions of title in the ordinary
course of business.

 

11.2.3

Intellectual Property Rights

 

 

(a)

Exhibits 2.1.5(a)(1), 2.1.5(b), and 2.1.6(a), contain lists of Intellectual
Property Rights and Lock ‘N Load Intellectual Property Rights owned or co-owned
(with respect to the patent family with BASF code ACY 31054, which is co-owned
by BASF and Deere & Company) by, and in the possession of, Seller and/or its
Affiliates and, as indicated in the Exhibits, exclusively or non-exclusively
used by the Product Line. Seller and/or Seller’s Affiliates are unrestricted
owner or exclusively entitled to use the Intellectual Property Rights, and
exclusively entitled to use and license the Lock ‘N Load Intellectual Property
Rights except for the patent family with BASF code ACY 31054, and
non-exclusively entitled to use and license the Lock ‘N Load Intellectual
Property Rights of the patent family with BASF code ACY 31054 for the Product
Line. Except for * there are no license agreements entered into by Seller and/or
Seller’s Affiliates as licensors related to the Product Line under the
Intellectual Property Rights or Lock ‘N Load Intellectual Property Rights.

 

 

(b)

Except as set forth on Exhibit 11.2.3, to Seller’s and/or Seller’s Affiliates
best knowledge third parties have not made any allegations to Seller and/or
Seller’s Affiliates as to any infringements with respect to Intellectual
Property Rights and Lock ‘N Load Intellectual Property Rights as under (a) above
and exclusively or non-exclusively used by the Product Line by Seller

 

39 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

 

and/or Seller’s Affiliate, and to Seller’s and/or Seller’s Affiliates best
knowledge on the date hereof, there exist no circumstances that would give rise
to such allegations of third parties.

 

 

(c)

Except as set forth on Exhibit 11.2.3, no litigation is pending and to Seller’s
and/or Seller’s Affiliate’s best knowledge no material litigation threatened
wherein Seller or its respective Affiliate are accused of infringing or
otherwise violating any intellectual property of third parties by use of the
Intellectual Property Rights and Lock ‘N Load Intellectual Property Rights used
by the Product Line, nor have Seller or its Affiliates received notice of any
such violation nor are there, to Seller’s and/or Seller’s Affiliate’s best
knowledge, any facts presently existing that are reasonably likely to give rise
to such a claim.

 

 

(d)

No guarantee is given with respect to the secrecy or the efficiency to reach the
technical results obtained in past practice by Seller of Know How or Lock ‘N
Load Know How transferred to Purchaser pursuant to this Agreement.

 

11.2.4

Product Registrations

All Registration Rights of the Terbufos Active Substance and the Terbufos
Formulations as listed in Exhibit 2.1.1(a) are validly existing and there are no
circumstances justifying any invalidation or restriction of the Registration
Rights or the Registration Data Packages.

 

11.2.5

Organization of Seller.

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the Federal Republic of Germany, with

 

40 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

full power and authority, corporate and other, directly, or through its
Affiliates to own or lease its property and assets and to carry on the Product
Line as presently conducted.

 

11.2.6

Financial Information.

The gross revenue of the Product Line for the Year(s) 2004 and 2005 set forth on
Exhibit 11.2.6 was prepared according to IFRS.

 

11.2.7

The Assets

Except as set forth in Exhibit 11.2.7, the Assets, together with the rights of
Purchaser under this Agreement or any other Closing documents, are sufficient to
conduct the business of Product Line as conducted on or prior to the Closing
Date. The documents of transfer to be executed and delivered by Seller and
Seller’s Affiliates at the Closing will be sufficient to convey good and
marketable title to the Assets to Purchaser.

 

11.2.8

Legal Compliance

Seller and/or Seller’s Affiliates are not in violation of any federal,
provincial, state or local statutes, laws or regulations applicable to the
Product Line, and Seller and/or Seller’s Affiliates have not received any notice
in writing or orally alleging any such violations or potential violations,
except those which would not have a Material Adverse Effect on the Product Line
when taken as a whole.

 

11.2.9

Contracts

(a) Except as set forth on Exhibit 11.2.9(a), Seller or Seller’s Affiliates has
no knowledge of any default under any Contract which default has not been cured
or waived, except for such

 

41 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

defaults as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. To Seller’s knowledge, there is no event or
circumstance which, with the passage of time or the giving of notice or both,
would constitute a material default or breach by Seller or Seller’s Affiliates,
or would give rise to any right of termination or acceleration thereunder except
for such default, breach, termination or acceleration as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
To Sellers’ knowledge, there is no assertion by any third party of any claim of
material default or breach under any of the Contracts, except for such claim as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b)

With respect to each Contract: (A) it is legal, valid, binding, and in full
force and effect; (B) it will continue to be legal, valid, binding, and in full
force and effect on identical terms following the consummation of the
transactions contemplated hereby.

(c) No Contract not listed on Exhibit 11.2.9 has an annual value to or
obligation from Seller exceeding one hundred thousand dollars (US$100,000).

 

42 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

11.2.10

Litigation

Except as set forth in Exhibits 11.2.3 and 11.2.10, there are no lawsuits,
actions, proceedings, claims, orders or investigations by or before any
governmental authority pending or to Seller’s and/or Seller’s Affiliates’ best
knowledge, threatened against Seller and/or Seller’s Affiliates relating to the
Product Line, the Assets, or any product alleged to have been manufactured or
sold by the Product Line or seeking to enjoin the transactions contemplated
hereby.

 

11.2.11

Conduct of Business Concerning Product Line

Except as set forth in Exhibit 11.2.11, since January 1, 2005 through the
Closing Date, Seller and/or Seller’s Affiliates have operated the business
concerning the Product Line in the ordinary course of the Product Line
consistent with past practices, including but not limited to the level of sales
of Products (i.e. no inventory “load up” with customers).

 

43 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

11.2.12

Registration Obligations

To Seller’s knowledge, as of Closing, the obligations of the holder of the
Registration Rights is to respond to any data call ins, requests for
information, or other regulatory requirements which would, under applicable law,
be a condition of maintaining any such Registration Rights.

 

11.3

Limitation

All claims of Purchaser arising under this Article 11 shall be time-barred on
the second anniversary of the Closing Date.

 

11.4

Sole Remedy

Purchaser agrees that its sole and exclusive remedy with respect to any and all
damage or loss incurred by it relating to the subject matter of this Agreement -
except for claims based on breach of secondary obligations (including breach of
covenants pursuant to Article 8) by Seller, which shall be governed by
Section 280 (1) German Civil Code (BGB) - shall exclusively be governed by this
Article 11. To the extent legally permissible, all other statutory or
contractual claims relating to the subject matter of this Agreement are
explicitly excluded, in particular, without limitation, any claims for reduction
of the purchase price (Minderung) or improvement (Nacherfüllung) based on
faultiness of the object of purchase (Ansprüche wegen Mängeln des
Kaufgegenstands), rights or claims based on interference with the inherent basis
of the Agreement (Störung der Geschäftsgrundlage, Section 313 BGB), damage
claims for breaching an obligation in connection with the preparation or
negotiation of this Agreement by the Parties or their representatives prior to
the conclusion of this Agreement (culpa in contrahendo), compensation of
expenses (Aufwendungsersatz, Sections 437 no. 3, 284 BGB), compensation instead
of performance (Schadenersatz statt der Leistung), extraordinary termination
(Section 314 BGB), rescission (Rücktritt) or challenge (Anfechtung).

 

44 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

11.5

Statements Made Outside this Agreement

Purchaser accepts and acknowledges that no guarantee is given with respect to
the correctness or completeness of any information received, or provided,
outside this Agreement and the Exhibits thereto, in particular, without
limitation, with respect to any information included in the data room, provided
in response to additional due diligence requests of Purchaser or otherwise by
Seller, its representatives, employees or advisors.

Article 12

Guarantees of Purchaser

Purchaser hereby guarantees by way of an independent guarantee (selbständiges
Garantieversprechen) pursuant to Article 311 para. 1 BGB (German Civil Code):

 

12.1

Representations

 

 

(a)

Purchaser is duly incorporated and validly existing under the laws of California
and has all requisite corporate power and authority to own its assets and to
carry out its business, and the execution and performance of this Agreement and
the transactions contemplated hereby do not conflict with, or result in a breach
of, the articles of association or by-laws of Purchaser.

 

 

(b)

Purchaser is not aware of any facts or circumstances that could give rise to
claims against Seller pursuant to Article 11.

 

 

(c)

As of the date of this Agreement, Purchaser has no written or oral agreements or
understandings with any third parties to (a) collaborate

 

45 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

 

in a joint bid for the purchase of the Product Line or (b) jointly develop or
exploit the Product Line after the closing of the transactions contemplated by
this Agreement.

 

12.2

Indemnification

In the event that Purchaser is in breach (i) of any guarantee pursuant to
Article 12.1, (ii) of any covenant or agreement hereunder, or (iii) Purchaser is
in default or non-compliance with any Assumed Liability and/or obligation under
this Agreement, Purchaser shall indemnify and hold harmless Seller from any loss
or damage incurred by Seller in connection therewith. All claims of Seller
arising under Article 12.2 (i) shall become time barred mutates mutandis in
accordance with Article 11.3. All other claims of Seller arising under Article
12.2 shall not be time-barred.

Article 13

Taxes

 

13.1

Registration with Local Tax Authorities

Purchaser shall be solely responsible for taking all actions any carrying out
all formalities necessary for the registration (where applicable) of the
transfer of local components of the Product Line with any relevant local Tax
authorities, provided, however, that Seller shall execute and deliver all
instruments or documents reasonably requested by Purchaser in connection
therewith against reimbursement for reasonable out-of-pocket costs and expenses
incurred in connection therewith.

The Parties hereby explicitly acknowledge and agree that the terms and
conditions of the transfer to Purchaser of any local components of the

 

46 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Product Line (including payment terms) shall be as provided in this Agreement,
and that the provisions of this Agreement shall supersede any contrary provision
contained in the afore-mentioned instruments and documents. Moreover, there can
be no double recovery for Purchaser under both this Agreement and the
afore-mentioned instruments or documents.

 

13.2

Taxes incurred by the Contemplated Transactions

All Taxes incurred in connection with the execution and implementation of this
Agreement other than income Taxes of Seller resulting from taxation of profit
from sale of the Assets shall be borne by Purchaser.

 

13.3

Miscellaneous

To the fullest extent permitted by law, the Parties agree to treat all payments
made under this Article 13 or under any other indemnity provision contained in
this Agreement, and for any misrepresentations or breach of guarantees, as
adjustments to the Purchase Price for all Tax purposes.

Article 14

Reserved

 

47 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Article 15

Transition Services Agreement

Simultaneously herewith, the Parties shall execute and deliver a Transition
Services Agreement in the form set forth in Exhibit 15.

Article 16

Additional Covenants

 

16.1

Non-compete Covenant

For a period of three (3) years following the Closing Date Seller shall not, and
shall cause its Affiliates not to manufacture, formulate, sell, distribute or
otherwise market any agricultural or specialty product containing Terbufos
Active Substance as its active ingredient worldwide. Sellers and its Affiliates
shall, in particular, neither directly nor indirectly, establish or participate
or otherwise engage in any business which manufactures, formulates, distributes
or otherwise markets any agricultural or specialty product containing Terbufos
as its active ingredient.

 

48 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

16.2

Purchaser’s Requests/Seller’s Efforts

If and to the extent the execution of any service, supply or license agreement
or of any other agreement referred to in this Agreement is subject to
Purchaser’s prior request, such request shall be made by Purchaser in writing in
due time and due course, but in no event later than on the fifth (5th) Business
Day before the Closing Date.

 

16.3

Access to Books and Records; Post Closing Cooperation

From and after the Closing, each Party will afford the other, its counsel and
accountants, during normal business hours and without unreasonable interference
with the operation of that Party’s business, access to any books and records in
its possession relating to the Product Line and the right to make copies and
extracts there from, to the extent that such access may be reasonably required
in connection with (i) determination of Final Inventory Values, (ii) the
preparation of financial statements and Tax returns or in connection with any
Tax audit, (iii) the determination or enforcement of rights and obligations
under this Agreement or the ancillary agreements thereto, (iv) compliance with
the requirements of any governmental authority, (v) the determination or
enforcement of the rights and obligations of any indemnified party, or (vi) in
connection with any actual or threatened action, except to the extent that
furnishing any such books or records or portion thereof pursuant to this Article
16.3 would violate any legal requirement or governmental order. Each Party
agrees for a period extending seven (7) years after the Closing Date (and
through the expiration of any statutory limitation period with respect to tax
matters) not to destroy or otherwise dispose of any such books and records
related to the Product Line unless such Party shall first offer in writing to
surrender such books and records to the other Party and such other Party shall

 

49 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

agree in writing to take possession thereof during the ninety (90) day period
after such offer is made.

Such access made shall be made subject to the assumption by the receiving Party
of usual and customary obligations of confidentiality with respect to such
material.

 

16.4

No Solicitation

From the Signing Date and for a period of two (2) years following the Closing
Date, Purchaser shall not, directly or indirectly, (i) actively solicit or
induce any employee of Seller or any of its Affiliate to leave such employment
and become an employee of Purchaser or any of its Affiliates or (ii) employ or
agree to employ any person who was an employee of Seller or any Affiliate of
Seller on the date of this Agreement; provided, however, that (x) nothing in
this Section 16.4 shall prohibit Purchaser or any of its Affiliates from
employing any person who contacts them on his or her own initiative and without
any direct or indirect solicitation by Purchaser or any of its Affiliates, other
than a general solicitation to the public.

 

16.5

Further Assurance and Cooperation.

In the event that at any time after Closing any further action is necessary to
carry out the purposes of this Agreement, Seller or Purchaser, as the case may
be, shall take all such action without any further consideration therefore.

 

16.6

Confidentiality of Know How

Seller shall undertake to keep secret and confidential and to withhold from
third parties the Know-How transferred to Purchaser under Section 2.1.5 of this
Agreement.

 

50 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Purchaser shall undertake to keep secret and confidential and to withhold from
third parties the Know-How licensed to Purchaser under Section 2.1.6(a) of this
Agreement, except when the disclosure of such Know-How is necessary to conduct
the Terbufos business, including maintaining and obtaining registrations and
including granting sublicenses to third parties according to Exhibit 2.1.6(a),
Article 2 and Exhibit 2.1.6(b), Article 2.1. If not required otherwise by
governmental or judicial obligations, Purchaser shall disclose such Know-How to
third parties under an obligation of confidentiality.

Article 17

Miscellaneous

 

17.1

Expenses and Fees

Each Party shall bear its own costs and expenses in connection with the
preparation, execution and implementation of this Agreement, including any and
all professional fees of its legal, tax and financial advisers.

The following costs and fees in connection with the preparation and
implementation of this Agreement shall be borne by Purchaser (who shall
reimburse Seller for such costs if and to the extent disbursed by Seller):
notarial fees, registration costs (including, without limitation, registration
costs for transfer and recordation thereof of Registration Rights, Intellectual
Property Rights, Lock ‘N Load Intellectual Property Rights etc.), as well as
fees imposed by any competent cartel authority.

 

51 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

17.2

Notices

 

17.2.1

All notices in connection with this Agreement and its execution shall be given
to the respective Parties by (i) telecopier, (ii) hand delivery or
(iii) registered letter with receipt confirmed and shall be considered delivered
in all respects when delivered as follows:

 

(a) as to Seller:

  

BASF Aktiengesellschaft

  

Carl-Bosch-Strasse 64

  

Limburgerhof, Rheinland-Pfalz

  

Germany D-67117

  

Fax no.: +49 – 0621 – 60-27925

  

Attn: Group VP Global Strategic Marketing Agricultural Products

 

(b) as to Purchaser:

       

American Vanguard Corporation

  

4695 MacArthur Court, Suite 1250

  

Newport Beach, California 92660

  

Attn: Eric G. Wintemute

  

Fax No: (949) 260-1201

 

17.2.2

The above addresses shall remain valid unless and until the other Party has been
notified in writing in German or English by registered mail of any change of
address, provided, however, that a change of address and/or the authorised
receiving agent shall be valid only if the new address of service is an address
within the Federal Republic of Germany or the United States of America.

 

17.3

Amendments

Amendments and alterations of this Agreement have to be in writing, unless
notarisation is required. This shall also apply to a waiver of the written form.

 

52 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

17.4

Default Interest Rate

Unless otherwise specified in this Agreement, if either Party is in default of
payment as of any payment date pursuant to this Agreement, the outstanding
amount shall bear interest as from the respective payment date until, but not
including, the day of actual payment at seven percent (7%) per annum.

 

17.5

Reserved.

 

17.6

Entire Agreement

This Agreement constitutes the full understanding of the Parties and the
complete and exclusive statement of the terms and conditions of the agreement
relating to the subject matter hereof and supersedes any and all prior
agreements, whether written or oral, that may exist between the Parties with
respect to the subject matter of this Agreement.

 

17.7

Successors

This Agreement shall be binding on any legal successors of the Parties. This
Agreement may not be assigned by any Party to any third parties without the
prior written consent of the other Party.

 

17.8

Confidentiality

No public announcement concerning the transactions contemplated by this
Agreement shall be made by either Party unless the form and text of such
announcement shall first have been approved by the other Party except that if
the other Party is required by law or by applicable stock exchange regulations
to make an announcement it may do so after first consulting with the other
Party, if practicable. The Parties mutually undertake to keep the contents of
this Agreement secret and confidential vis-à-vis any third party, except either
Party’s accountants, attorneys,

 

53 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

lenders and professional advisers having a need to know. This shall not apply to
the extent that they are forced to disclose the same by statutory provision or
administrative decree. In such case, the Parties shall, however, inform each
other prior to such disclosure and shall limit the same to the minimum required
by statute or the authorities.

The Confidentiality Agreement between Purchaser and Seller dated June 14, 2006
shall remain in full force and effect.

 

17.9

Severability

If any provision of this Agreement should be or become invalid or if this
Agreement does not address any specific situation, then all other provisions of
this Agreement shall not be affected thereby. Instead of such invalid provision
or in order to provide a provision to fill the gap, such provision shall be
deemed to have been agreed upon which, as close as legally possible, complies
with the purpose and intent of the Parties with the invalid provision,
especially with respect to any measure of performance, time or period provided
therein, or which reflects what the Parties would have agreed upon if they had
considered such situation.

 

17.10

Governing Law

This Agreement is subject to, and shall be governed by, the laws of Germany
(excluding laws of conflicts and uniform laws or conventions), unless the
application of a foreign law is compulsory.

 

17.11

Arbitration

Except as set forth in Article 10.2 hereof, any dispute arising out of or in
connection with this Agreement, including any dispute regarding its existence,
validity or termination, shall be referred to and finally resolved by
arbitration under the Rules of Arbitration of the American Arbitration

 

54 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Association, which Rules shall be deemed to be incorporated by reference into
this clause. The tribunal shall consist of three (3) arbitrators, of whom each
of Seller and Purchaser shall be entitled to nominate one (1) and the third
(3rd) of whom shall be nominated by the arbitrators nominated by Seller and
Purchaser. The place of arbitration shall be Washington, D.C., USA and the
language of arbitration shall be English.

 

17.12

Conflicts between this Agreement and related implementation agreements

Seller and Purchaser agree that the provisions of this Agreement shall supersede
any and all provisions of the implementation and ancillary agreements and Sales
and Purchase Agreements to be entered into in accordance with this Agreement and
the Exhibits hereto, notwithstanding (i) any provisions to the contrary in these
implementation and ancillary agreements, (ii) that these implementation and
ancillary agreements will be executed after the Closing Date hereof, and
(iii) that the parties to these implementation and ancillary agreements may not
be Seller and Purchaser. Seller and Purchaser undertake to procure that their
respective Affiliates adhere to the provisions of this Agreement, including this
provision.

 

17.13

Counterparts.

Facsimile signatures shall be considered original for all purposes. This
Agreement may be executed in one or more counterparts, and by the different
Parties hereto in separate counterparts, each of which constitute one and the
same agreement.

 

55 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Executed as of this 27th day of November, 2006

 

BASF Aktiengesellschaft

   

AMVAC Chemical Corporation

           

Name:

   

Name:

Title:

   

Title:

 

56 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

List of Exhibits

 

Exhibit A-1

  

Raw Materials Located at Helena to be Sold

Exhibit A-2

  

Raw Materials Located at Hannibal, Missouri to be Optioned

Exhibit A-3

  

T/C Site

Exhibit B

  

Lock ‘N Load Containers and Parts to be Transferred

Exhibit C

  

Terbufos Active Substance

Exhibit D

  

Terbufos Formulations

Exhibit E

  

Manufacturing Equipment (same as MSSA, Exhibit A)

Exhibit F

  

Ground Lease

Exhibit G

  

Manufacturing and Shared Services Agreement

Exhibit H

  

Terbufos Supply Agreement

Exhibit I

  

Know-How [post-closing]

Exhibit J

  

Lock ‘N Load Know-How [post-closing]

Exhibit 2.1.1(a)

  

Terbufos Registration Rights primarily related to the Product Line

Exhibit 2.1.1(b)

  

Terbufos supporting Divested Registration Data Packages

Exhibit 2.1.5(a)(1)

  

Intellectual Property Rights exclusively related to the Product Line - Trade
Marks and Patents

Exhibit 2.1.5(a)(2)

  

Intellectual Property Rights exclusively related to the Product Line - Customer
List

Exhibit 2.1.5(b)

  

Lock ‘N Load Intellectual Property Rights – Trade Marks and Patents

Exhibit 2.1.6

  

License Agreement to IP not Exclusively Related to the Product Line

 

57 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.



--------------------------------------------------------------------------------

Exhibit 2.1.6(a)

  

Licensed Intellectual Property Rights, Registration Rights and Registration Data
Packages

Exhibit 2.1.7

  

Material Safety Data Sheets and Product Specifications

Exhibit 2.1.8

  

List of Contracts

Exhibit 2.4

  

Local Asset Sale and Purchase Agreement (Template)

Exhibit 6.2

  

List of Documents to be Executed at Closing

Exhibit 6.3

  

List of Documents to be Executed at Option Closing

Exhibit 8.4

  

Tentative Nonbinding Schedule of Upgrades to T/C Unit

Exhibit 8.5

  

Wyeth Indemnity Provisions

Exhibit 9.1

  

Preliminary Purchase Price Allocation

Exhibit 10.3

  

Final Inventory Value (provided after Closing)

Exhibit 11.2.2

  

Assets requiring consent for disposal

Exhibit 11.2.3

  

Intellectual Property Litigation

Exhibit 11.2.6

  

Financial Information

Exhibit 11.2.7

  

The Assets

Exhibit 11.2.9(a)

  

Contracts

Exhibit 11.2.10

  

Litigation

Exhibit 11.2.11

  

Conduct of Business

Exhibit 15

  

Transitional Services Agreement

 

58 of 58

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS DOCUMENT.
PORTIONS FOR WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY AN
ASTERISK.